Plaintiff brought an action in replevin in the justice of the peace court and the matter was appealed to the district court, whereupon defendant filed a motion to dismiss, which motion was sustained by the trial court.
Plaintiff has appealed from the order of dismissal by petition in error with bill of exceptions attached.
On October 28, 1924, defendant in error filed a motion in this court confessing error and moving that the case be reversed and remanded to the district court for further proceedings.
In such case we have held that we will examine the record, and where the allegations of error appear to be sustained the confession of error will be taken as true and the order entered as in the prayer of the petition in error. See O'Dell v. Sharp,182 Okla. 534, 78 P.2d 810.
The cause is therefore reversed and remanded, with directions to the trial court to vacate the order of dismissal and proceed in accordance with the confession of error and the prayer of the petition in error.
WELCH, C. J., CORN, V. C. J., and OSBORN, BAYLESS, GIBSON, and HURST, JJ., concur. RILEY, DAVISON, and ARNOLD, JJ., absent.